Citation Nr: 1505670	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for gout, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973, with service in the Republic of Vietnam from October 1970 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Appeals Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  Of note, the September 2013 Supplemental Statement of the Case (SSOC) indicated that the RO conducted an electronic review of VA treatment records dated from October 2012 to April 2013.  These records have not been associated with Virtual VA or VBMS.  

The issues of entitlement to service connection for gout, to include as due to herbicide exposure and hypertension, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A diagnosis of diabetes mellitus is not demonstrated by the lay or medical evidence of record.  
CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent the Veteran a notice letter in November 2011 that informed him of what the evidence must show to substantiate a claim for service connection.  The letter also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  The November 2011 letter was sent prior to the March 2012 rating decision which is on appeal.  Thus, the Board concludes that the duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment and personnel records have been obtained.  Also, all identified, available, and relevant post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by the RO and Board in connection with the claim.  The Veteran has not identified any outstanding private records that are available and relevant to the diabetes mellitus claim being decided herein.  Moreover, the record includes lay statements provided by the Veteran and his representative.

The Veteran was not afforded a VA examination regarding the service connection claim being denied herein.  However, the Board finds that an examination is not necessary for this claim because there is no competent and credible evidence of a current disability of diabetes mellitus, as will be discussed below.  Therefore, the Board finds that a VA examination for diabetes mellitus need not be obtained in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

During the November 2014 videoconference hearing, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For the foregoing reasons, the Board concludes that VA has fulfilled the duty to notify and duty to assist the Veteran in this case.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (b).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In certain circumstances, a disease associated with exposure to certain herbicide agents, such as diabetes mellitus, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a).  Furthermore, diseases associated with exposure to certain herbicide agents listed under § 3.309(e) can be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.307(a)(6).  Diabetes mellitus is one of the diseases associated with herbicide agents under § 3.309(e).  In order to be service-connected under 38 C.F.R. § 3.309(e), the diabetes mellitus must have become manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R.  § 3.307(a)(6)(ii). 

In this case, the Veteran originally contended that he developed diabetes mellitus as a result of herbicide exposure during service.  His service records reflect that he served in the Republic of Vietnam from October 1970 to October 1971.  Thus, it is presumed that he was exposed to herbicide agents.  However, there is no medical evidence establishing that he meets the criteria for a diagnosis of diabetes mellitus at any time during the appeal period.

A review of the Veteran's service treatment records does not reveal that the Veteran was diagnosed with diabetes mellitus while on active duty.  At the June 1973 separation examination, the Veteran's albumin and sugar were reported as normal.  

Post-service, the lay and medical evidence do not indicate that the Veteran has been diagnosed with diabetes mellitus.  A November 2011 Report of General Information shows that the Veteran had an appointment with his doctor concerning diabetes and planned to submit private medical records.  In December 2011, the RO contacted the Veteran to clarify whether he was diagnosed with diabetes mellitus.  The Veteran stated that he visited his private doctor in November 2011 and that his doctor told him that he was borderline diabetic.  At that point, the RO informed him that a VA examination would not be scheduled as he was not diagnosed with diabetes mellitus; the Veteran responded that he understood.  

During the appeal period, the Veteran has not submitted any private medical evidence with respect to diabetes mellitus.  Additionally, the VA medical evidence of record does not show a diabetes mellitus diagnosis.  Specifically, an October 2012 VA treatment record reflects that the Veteran was diagnosed with hyperglycemia; the examiner expressed that the Veteran did not have diabetes mellitus.  The examiner added that the Veteran met the criteria for dysmetabolic syndrome based on a combination of diagnoses including hypertension, dyslipidemia, hyperglycemia and central obesity.  During the visit, the Veteran was prescribed Metformin and advised to lose weight.  

Significantly, during the November 2014 Board hearing, the Veteran's representative acknowledged that the Veteran did not have diabetes mellitus.  The representative stated that the Veteran was at that point, pre-diabetic, and that he would submit a new claim when he was diagnosed with diabetes mellitus.  The Veteran affirmed the representative's statement.  See Board Hearing Transcript at 5.  With regard to the issue of entitlement to service connection for diabetes mellitus, there was no further testimony presented.  

Because the existence of diabetes mellitus is a medical question that requires training and expertise, the Veteran is not competent to diagnose himself with diabetes; he is, however, competent to report what a physician told him,.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus the Board accords significant probative value to the Veteran's lay statements.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Here, the competent and credible lay and medical evidence of record does not establish that the Veteran has been diagnosed with diabetes mellitus at any point during the appeal period.  Therefore, in the absence of a diagnosis of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As such, without medical evidence of a current diabetes mellitus diagnosis, the preponderance of the evidence is against the claim and service connection for diabetes mellitus is not warranted.  


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.


REMAND

The Board finds remand is required to obtain VA examinations to ascertain the nature of the Veteran's gout and hypertension.  

During the November 2014 hearing, the Veteran asserted that his gout and hypertension were due to herbicide exposure.  See Board Hearing Transcript at 4.  The Veteran served in the Republic of Vietnam from October 1970 to October 1971 and therefore herbicide exposure is presumed.  The Veteran testified that his gout had its onset approximately 25 to 30 years ago.  See Board Hearing Transcript at 7.  He also testified that his hypertension began approximately 20 to 25 years ago.  See Board Hearing Transcript at 4-6.  VA treatment records indicate diagnoses of hypertension and a history of gout.  The Veteran was not afforded VA examinations for these disabilities.  Accordingly, examination must be provided and opinions obtained because there are current disabilities, an in-service exposure to Agent Orange, and the Veteran's lay statements indicating a lengthy history of these disabilities such that they are due to service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 at 81-82 (2006).

While on remand, current VA treatment records must be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment, to include records dated in and after October 2012 from the Oklahoma City VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examination to ascertain the etiology of his hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or is otherwise related to his active service.  Exposure to Agent Orange is conceded.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the etiology of his gout.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gout was incurred in or is otherwise related to his active service.  Exposure to Agent Orange is conceded.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


